Citation Nr: 0623663	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-43 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant is entitled to recognition by the 
Department of Veterans Affairs (VA) as the surviving spouse 
of the veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	R.W. RUTHERFORD, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  The veteran is deceased, and the appellant is the 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The appellant and veteran were married on September [redacted], 
2003.

2.  The appellant and veteran did not have a mutual agreement 
to be married prior to September [redacted], 2003, and they did not 
hold themselves out as husband and wife in their community 
prior to this date.

3.  The appellant's marriage to the veteran was terminated by 
his death on February [redacted], 2004, and there were no children 
born prior to or of the marriage.


CONCLUSION OF LAW

The appellant is not entitled to recognition by VA as the 
surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, the appellant was not provided a proper VCAA 
notice letter prior to the initial agency of original 
jurisdiction (AOJ) decision.  In an analogous case, the 
United States Court of Appeals for Veterans Claims (Court) 
acknowledged that, where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Id. at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial AOJ adjudication, the appellant has not been 
prejudiced thereby.  The content of a June 2005 notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
letter informed the appellant of the information and evidence 
necessary to establish herself as the surviving spouse of the 
deceased veteran for purposes of VA death benefits, namely 
dependency and indemnity compensation (DIC).  The letter 
informed the appellant about the information and evidence not 
of record that was necessary to substantiate her claim; 
informed her about the information and evidence that VA would 
seek to provided; informed her about the information and 
evidence she was expected to provide; and requested that she 
provide any information or evidence in her possession that 
pertained to the claim.

In addition, VA provided the appellant with a copy of the 
appealed April 2004 rating decision, September 2004 statement 
of the case, and December 2004 supplemental statement of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of 
service medical records, VA and private medical records, and 
statements made by and on behalf of the appellant in support 
of her claim.  Moreover, in response to the June 2005 VCAA 
notice, the appellant's representative replied that they had 
no new or additional evidence to submit.

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the appellant was not notified of the 
evidence required for the assignment of an effective date.  
For the reasons explained in detail below, VA's recognition 
of the appellant as the surviving spouse of the deceased 
veteran for purposes of VA death benefits is being denied and 
an effective date will not be assigned.  As such, there is no 
prejudice to the appellant with respect to any notice 
deficiencies related to this issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

II.  Laws and Regulations

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2005).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2005).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2005).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2005).  

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of a common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

III.  Analysis

The appellant contends, in essence, that she and the veteran 
established a common-law marriage prior to their legal 
marriage on September [redacted], 2003.  She asserts that she had 
lived with the veteran continuously since 2001 to the time of 
his death on February [redacted], 2004, and that they had held 
themselves out to the public as husband and wife years before 
moving in together.  

Applying VA law to the facts of this case, the Board 
concludes that the appellant's marriage to the veteran, which 
took place less than one year prior to his death and produced 
no children either prior to or of the union, is a bar to VA 
death benefits.  Thus, VA law prohibits her from receiving 
death benefits as the surviving spouse of the veteran.  38 
U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  Congress has 
provided no exceptions to the controlling legal criteria, and 
the Board has no authority to disregard the statutory 
limitation on the award of death benefits where the marriage 
was less than one year prior to a veteran's death and no 
children were born either prior to or of the marriage.  See 
38 U.S.C.A. § 7104 (West 2002).

With respect to her contention that she and the veteran 
established a common-law marriage, the record reflects that 
the appellant and veteran were married in a civil ceremony in 
Virginia.  In this regard, the Board notes that Virginia does 
not acknowledge common-law marriages.  Therefore, any 
attempted common-law marriage between the appellant and 
veteran before the date of the ceremonial marriage in 
September 2003 is not valid under Virginia law and, by 
extension, is not valid for purposes of 38 C.F.R. §§3.1(j) 
and 3.50(b).

As noted above, a marriage that is otherwise invalid under 
state law may be "deemed valid" for VA purposes if certain 
requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed. Reg. 50,151 (1991).  Where it 
is established that a claimant for gratuitous veterans' death 
benefits entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabited with the veteran for one 
year or more immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  The requirement of a 
marriage ceremony by a jurisdiction that does not recognize 
common-law marriage constitutes a "legal impediment" to 
such a marriage for purposes of that section.  VAOPGCPREC 58-
91 (June 17, 1991).

In support of her contention, the appellant has submitted 
nine letters from various acquaintances and one letter from a 
family member attesting to her relationship with the veteran.  

The Board first finds that the appellant and veteran did not 
agree to enter into a marital relationship at the beginning 
of their cohabitation.  In this regard, the Board notes the 
letter from Ms. H.H.  She states that the appellant denied 
the veteran's proposals of marriage many times, and that in 
September 2003 the appellant finally said yes and married him 
in the hospital.  Likewise, Ms. C.N.R., the appellant's 
cousin, states that the veteran often asked the appellant to 
marry him and that, while recovering from his cancer therapy, 
he asked again and this time the appellant accepted.  Indeed, 
in a November 2004 correspondence, the appellant herself 
states that the veteran had asked her to marry him many 
times.  The above statements clearly show that, although the 
appellant and veteran had been living together for many 
years, they did not have a mutual agreement to be husband and 
wife prior to September 2003.  Indeed, the statements show 
that the appellant denied the veteran's marriage proposals on 
numerous occasions.

Despite the appellant's contentions, the evidence supports 
the finding that the intentions of the appellant and the 
veteran, prior to their September 2003 civil ceremony, were 
such that they did not view themselves as married to each 
other.  Thus, it cannot be said that there was an "attempted 
marriage" between the appellant and the veteran at least one 
year prior to the veteran's death.  The record reasonably 
demonstrates that the appellant's state of mind was such that 
she did not believe that she and the veteran had entered into 
a marriage, despite the absence of a state-issued marriage 
license and/or ceremony, prior to September 2003.  In other 
words, there is no showing that she entered into a 
relationship with the veteran that would have constituted a 
valid common-law marriage if Virginia recognized such 
marriages.  The provisions of 38 C.F.R. § 3.52 are thus not 
applicable.

The Board also finds that the appellant and veteran did not 
hold themselves out as husband and wife in their community.  
In this regard, the Board notes following statements.  

Ms. H.H. states that for almost 15 years the appellant and 
veteran were essentially husband and wife.  Ms. C.N.R. states 
that the appellant and veteran did everything as a couple 
long before they were married.  Ms. S.G. states that the 
appellant and veteran lived together and provided for each 
other.  Ms. C.B. states that she came to know the bond they 
had for the past 15 years and that, because of this love, 
they decided to unite and become husband and wife.  Mr. R.C. 
states that he has been a good friend of the veteran since 
1985, that he has known the appellant as the "significant 
other" since the latter 1980s, and that at the time of the 
marriage he had hoped that the veteran would recover from his 
cancer.  Mr. W.J.Q. states that he has known them for over 14 
years, that he has seen the bond that they shared, and that 
they decided to marry because of their love and bonding 
affection for one another.  

The above evidence fails to show that the appellant and 
veteran held themselves out as husband and wife prior to the 
ceremonial marriage.  In this regard, four of the six 
statements indicate that the appellant and veteran were not 
husband and wife prior to the ceremonial marriage that came 
near the end of the veteran's life.  Of the two that do not 
mention the marriage, one just states that they lived 
together; the other merely refers to them as being 
essentially married.  However, neither statement indicates 
the individual's belief that they were actually married.  
Indeed, none of the above letters reflects the belief that 
the appellant and veteran were husband and wife prior to the 
ceremonial marriage.

The Board notes the letter from F.M.G., M.D., who states that 
it was his impression that the appellant and veteran were 
married the first time he met them as a couple as she 
referred to him as her husband.  This statement indicates 
that the appellant and veteran held themselves out as husband 
and wife to Dr. G.  This is the only evidence that supports 
the contention that the appellant and veteran held themselves 
out as husband and wife in their community.  However, this 
statement is not supported by the overwhelming other evidence 
of record.

The Board also notes the letter from Mrs. B.J., who begins by 
stating that the appellant and veteran lived together as man 
and wife.  However, she adds that they decided to get married 
and no one knew that the veteran would die so soon after they 
were married.  Thus, her latter statement shows that she knew 
that they were not actual husband and wife prior to the 
ceremonial marriage.  

Lastly, two letters reflect that the appellant and veteran 
"would have qualified for a 'common-law' designation as 
husband and wife.  Their decision to marry was based upon 
their devotion to one another and a commitment to their life 
together."  The Board observes, however, that neither letter 
provides any support for the conclusory statement that they 
established a common-law marriage except for the assertions 
that they were together for a long time and took care of each 
other.  Moreover, both letters note the later decision to 
marry, indicating the individuals' knowledge that the 
appellant and veteran were in fact not married.  Overall, the 
Board finds these two letters to be of little probative value 
in showing that the appellant and veteran established a 
common-law marriage.  

After weighing all of the evidence of record, the Board 
concludes that the evidence is insufficient to establish that 
a deemed valid common-law marriage existed and that the 
preponderance of the evidence is against the appellant's 
claim that she is entitled to recognition by VA as the 
surviving spouse of the veteran based on a deemed valid 
common-law marriage, or any other type of marriage.  38 
U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.352.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  Therefore, the appellant is not entitled 
to recognition by VA as the surviving spouse of the deceased 
veteran for purposes of VA death benefits.


ORDER

The appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


